COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  KEVIN MCCARROLL
§
 
§
 
§
 
§
 
§ 



No. 08-09-00079-CV

AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM  OPINION

	Pending before the Court is Relator's motion to dismiss his petition for writ of
mandamus.  Relator's pro se petition was filed in this Court on March 10, 2009.  By letter on that
same date, the clerk of this Court notified Relator that his petition had been filed.  On March 25,
2009, the Court received a letter from Relator requesting that the Court "return this Application
for Writ of Mandamus to the District Court because it is originating from the Small Claims Court
Pct #1 and it should be litigated in the District Court because that Court is the next court above
the Small Claims Court."
	We have construed Relator's letter as a motion to dismiss the petition pursuant to
Tex.R.App.P. 42.1(a)(1).  This Court has the authority to dismiss an appeal pursuant to an
Appellant's request.  See Tex.R.App.P. 42.1(a)(1).  The Court has considered this cause and has
concluded that the motion should be granted, and the petition dismissed to allow Relator to
pursue alternative remedies.  We therefore grant the motion to dismiss the petition for writ of
mandamus.



May 13, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.